DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 21-23, 25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (20170219369) in view of Chen et al (20170303175).
Regarding claim 1, Lei et al discloses, a method (fig. 1-5), comprising: 
receiving, by a first node device (12, fig. 1-5) comprising a processor, from a mobile device authentication data to facilitate authentication for a first wireless connection between the mobile device (10, fig. 1-5) and the first node device (¶ 0039, 0067, the vehicle data can comprise the vehicle identifier e.g., VIN, username, or other unique identifier, received from each vehicle), and 
to facilitate authentication for a second wireless connection between the mobile device and the second node device (roadside unit 12c) prior to the mobile device being within a wireless connection distance of the second node device (¶ 0034-0035, 0039, further, ¶ 0021, 0024-0025, 0041 and 0087, send the entire series of maneuvers to other roadside units located along the calculated route, the vehicle navigation module 202 can be configured to receive, from another roadside unit, one or more maneuvers that are associated with a vehicle identifier and store both in the data storage device 206; determine that a vehicle associated with the vehicle identifier is within a wireless communication range or other predetermined distance of the computing device 200 (e.g., is approaching the roadside unit); and provide the received maneuver(s) to the vehicle for presentation therein. Further, the vehicle navigation module 202 can be configured to determine whether a passing vehicle is on-route, or following the navigation guidance provided to the vehicle by the infrastructure 12; and if the vehicle not on-route, generate a new route to the intended destination, or updated maneuvers for guiding the vehicle 10 back onto the previously calculated route), 
in response to the receiving the authentication data, generating, by the first node device, estimation data representative of an estimate of a direction travel of the first mobile device (¶ 0039, 0068-0071, roadside unit 12 that receives the on-route status message is equipped with enough information to provide updated navigation guidance, if needed, or otherwise confirm that the vehicle 10 is on route, regardless of whether the unit 12 was included in the previously-calculated route 22.  For example, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24); and 
based on the estimation data, transmitting, by the first node device, the authentication data to a second node device, resulting in transmission data, to facilitate a second wireless connection between the first mobile device and the second node device (¶ 0039, 0068-0071, roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier).
Lei et al discloses, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24. In some embodiments, each roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier, to help speed up processing time, for example, if the vehicle 10 is still in-route to the destination B (¶ 0039).
Lei et al does not specifically disclose, wherein the authentication data comprises a first encryption key for the first wireless connection, and a second encryption key for the second wireless connection.
In the same field of endeavor, Chen et al discloses, wherein the authentication data comprises a first encryption key for the first wireless connection (¶ 0040-0043, 0121 and 0139, the UE generating a first encryption key according to the first RRC connection reconfiguration message), and a second encryption key for the second wireless connection (¶ 0041-0043, 0134 and 0173, the UE receiving a second RRC connection reconfiguration message from the master station, generating a second encryption key according to the second RRC connection reconfiguration message and performing reestablishment by using the generated second encryption key).  Chen et al also discloses, the master station sends a key updating request message to other slave stations, the key updating request message includes the second virtual cell key. The key updating request message may further includes UE capability information, the second current value of the first S counter, a header compression algorithm and a UE subscriber identity, the other slave stations generate a second encryption key according to the key updating request message, perform configuration by using the generated second encryption key and send a key updating command message to the master station (¶ 0167-0169).
Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al by specifically adding feature in order to enhance system performance to base on vehicles information received from the in-vehicle communication apparatus, the method enables utilizing the master control station to add the cell, which satisfies an event as the secondary station as taught by Chen et al.
Regarding claim 2, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, wherein the transmission data is sent to the second node device prior to the first mobile device reaching a defined distance from the second node device (see above, further, ¶ 0021, 0024-0025, 0041 and 0087, guiding the vehicle operator along the calculated route; send at least one of the navigational directions to the requesting vehicle; and send the entire series of maneuvers to other roadside units located along the calculated route. In addition, the vehicle navigation module 202 can be configured to receive, from another roadside unit, one or more maneuvers that are associated with a vehicle identifier and store both in the data storage device 206; determine that a vehicle associated with the vehicle identifier is within a wireless communication range or other predetermined distance of the computing device 200 (e.g., is approaching the roadside unit); and provide the received maneuver(s) to the vehicle for presentation therein. Further, the vehicle navigation module 202 can be configured to determine whether a passing vehicle is on-route, or following the navigation guidance provided to the vehicle by the infrastructure 12; and if the vehicle not on-route, generate a new route to the intended destination, or updated maneuvers for guiding the vehicle 10 back onto the previously calculated route.).
Regarding claim 3, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, wherein the defined distance is associated with a wireless coverage area of the second node device (see above, further, ¶ 0024-0025, 0039, 0041 and 0087).
Regarding claim 4, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, wherein the estimate of the direction of the mobile device is based on a speed of the mobile device (see above, further, ¶ 0026, 0039).
Regarding claim 5, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, wherein the estimation data comprises geometry data representative of a geometry associated with a coverage area of a signal of the second node device (see above, further, ¶ 0039, 0068-0071).
Regarding claim 6, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, based on the estimation data, determining, by the first node device, that a third node device is on a path of the direction of the mobile device (see above, further ¶ 0039, 0068-0071).
Regarding claim 7, Lei et al and Chen et al disclose in claim 1, further Lei et al discloses, wherein the transmitting comprises transmitting the authentication data to the third node device, concurrently with the transmitting the authentication data to the second node device, based on the third node device being determined to be on the path of the direction of the mobile device (see above, further ¶ 0039, 0068-0071).
Regarding claim 21, Lei et al discloses, a system, comprising: 
a processor (204/302, fig. 2-3); and a memory (206/304, fig. 2-3) that stores executable instructions that, when executed by the processor, facilitate performance of operations (¶ 0065), comprising: 
receiving authentication data to facilitate a first wireless connection between a first mobile device and a first node device (¶ 0039, 0067, the vehicle data can comprise the vehicle identifier e.g., VIN, username, or other unique identifier, received from each vehicle); 
to facilitate authentication for a second wireless connection between the mobile device and the second node device (roadside unit 12c) prior to the mobile device being within a wireless connection distance of the second node device (¶ 0034-0035, 0039, further, ¶ 0021, 0024-0025, 0041 and 0087, send the entire series of maneuvers to other roadside units located along the calculated route, the vehicle navigation module 202 can be configured to receive, from another roadside unit, one or more maneuvers that are associated with a vehicle identifier and store both in the data storage device 206; determine that a vehicle associated with the vehicle identifier is within a wireless communication range or other predetermined distance of the computing device 200 (e.g., is approaching the roadside unit); and provide the received maneuver(s) to the vehicle for presentation therein. Further, the vehicle navigation module 202 can be configured to determine whether a passing vehicle is on-route, or following the navigation guidance provided to the vehicle by the infrastructure 12; and if the vehicle not on-route, generate a new route to the intended destination, or updated maneuvers for guiding the vehicle 10 back onto the previously calculated route),
in response to receiving the authentication data, generating estimation data representative of an estimate of a direction of the first mobile device (¶ 0039, 0068-0070, roadside unit 12 that receives the on-route status message is equipped with enough information to provide updated navigation guidance, if needed, or otherwise confirm that the vehicle 10 is on route, regardless of whether the unit 12 was included in the previously-calculated route 22.  For example, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24); and 
based on the estimation data, transmitting the authentication data to a second node device, resulting in transmission data, to facilitate a second wireless connection between the first mobile device and the second node device (¶ 0039, 0068-0071, roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier).
Lei et al discloses, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24. In some embodiments, each roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier, to help speed up processing time, for example, if the vehicle 10 is still in-route to the destination B (¶ 0039).
Lei et al does not specifically disclose, wherein the authentication data comprises a first encryption key for the first wireless connection, and a second encryption key for the second wireless connection.
In the same field of endeavor, Chen et al discloses, wherein the authentication data comprises a first encryption key for the first wireless connection (¶ 0040-0043, 0121 and 0139, the UE generating a first encryption key according to the first RRC connection reconfiguration message), and a second encryption key for the second wireless connection (¶ 0041-0043, 0134 and 0173, the UE receiving a second RRC connection reconfiguration message from the master station, generating a second encryption key according to the second RRC connection reconfiguration message and performing reestablishment by using the generated second encryption key).  Chen et al also discloses, the master station sends a key updating request message to other slave stations, the key updating request message includes the second virtual cell key. The key updating request message may further includes UE capability information, the second current value of the first S counter, a header compression algorithm and a UE subscriber identity, the other slave stations generate a second encryption key according to the key updating request message, perform configuration by using the generated second encryption key and send a key updating command message to the master station (¶ 0167-0169).
Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al by specifically adding feature in order to enhance system performance to base on vehicles information received from the in-vehicle communication apparatus, the method enables utilizing the master control station to add the cell, which satisfies an event as the secondary station as taught by Chen et al.
Regarding claim 22, Lei et al and Chen et al disclose in claim 21, further Lei et al discloses, wherein the estimation data comprises speed data representative of the first speed of the first mobile device (see above, further, ¶ 0021, 0024-0025, 0041 and 0087, guiding the vehicle operator along the calculated route; send at least one of the navigational directions to the requesting vehicle; and send the entire series of maneuvers to other roadside units located along the calculated route. In addition, the vehicle navigation module 202 can be configured to receive, from another roadside unit, one or more maneuvers that are associated with a vehicle identifier and store both in the data storage device 206; determine that a vehicle associated with the vehicle identifier is within a wireless communication range or other predetermined distance of the computing device 200 (e.g., is approaching the roadside unit); and provide the received maneuver(s) to the vehicle for presentation therein. Further, the vehicle navigation module 202 can be configured to determine whether a passing vehicle is on-route, or following the navigation guidance provided to the vehicle by the infrastructure 12; and if the vehicle not on-route, generate a new route to the intended destination, or updated maneuvers for guiding the vehicle 10 back onto the previously calculated route.).
Regarding claim 23, Lei et al and Chen et al disclose in claim 21, further Lei et al discloses, determining that a third node device is on a path of the direction of the first mobile device (see above, further ¶ 0039, 0068-0071).
Regarding claim 25, Lei et al and Chen et al disclose in claim 21, further Chen et al discloses, wherein the authentication data is encrypted by the first mobile device prior to transmitting to a stationary node device (see above, further ¶ 0121-0124).
Regarding claim 27, Lei et al and Chen et al disclose in claim 21, further Lei et al discloses, wherein the estimate of the direction is based on a traffic condition experienced by the first mobile device (see above, further ¶ 0027, 0031, 0035, 0074, based on real-time traffic information available through the DSRC network, the infrastructure 12 may determine that one or more portions of the route 22 are excessively congested e.g., due to rush hour times, closed e.g., due to a traffic incident, or otherwise unavailable for travel. Further, the vehicle 10 may veer off of the calculated route 22, either by mistake e.g., the vehicle driver missed a maneuver or misunderstood the navigation guidance) or by force e.g., due to road closures or other traffic changes).
Regarding claim 28, Lei et al discloses, a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving authentication data to facilitate a first wireless connection between a first user equipment and a second user equipment (¶ 0039, 0067, the vehicle data can comprise the vehicle identifier e.g., VIN, username, or another unique identifier, received from each vehicle); 
to facilitate authentication for a second wireless connection between the mobile device and the second node device (roadside unit 12c) prior to the mobile device being within a wireless connection distance of the second node device (¶ 0034-0035, 0039, further, ¶ 0021, 0024-0025, 0041 and 0087, send the entire series of maneuvers to other roadside units located along the calculated route, the vehicle navigation module 202 can be configured to receive, from another roadside unit, one or more maneuvers that are associated with a vehicle identifier and store both in the data storage device 206; determine that a vehicle associated with the vehicle identifier is within a wireless communication range or other predetermined distance of the computing device 200 (e.g., is approaching the roadside unit); and provide the received maneuver(s) to the vehicle for presentation therein. Further, the vehicle navigation module 202 can be configured to determine whether a passing vehicle is on-route, or following the navigation guidance provided to the vehicle by the infrastructure 12; and if the vehicle not on-route, generate a new route to the intended destination, or updated maneuvers for guiding the vehicle 10 back onto the previously calculated route),
in response to receiving the authentication data, generating estimation data representative of an estimate of a direction of the first user equipment (¶ 0039, 0068-0070, roadside unit 12 that receives the on-route status message is equipped with enough information to provide updated navigation guidance, if needed, or otherwise confirm that the vehicle 10 is on route, regardless of whether the unit 12 was included in the previously-calculated route 22.  For example, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24); and 
based on the estimation data, transmitting the authentication data to a second node device, resulting in transmission data, to facilitate a second wireless connection between the first user equipment and the second node device (¶ 0039, 0068-0070, roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier).
Lei et al discloses, in response to the on-route status message, the navigation guidance received by the vehicle 10 from a given unit 12 may include a next maneuver from the calculated route 22, a direction to continue with the current maneuver, or a new maneuver based on the updated route 24. In some embodiments, each roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier, to help speed up processing time, for example, if the vehicle 10 is still in-route to the destination B (¶ 0039).
Lei et al does not specifically disclose, wherein the authentication data comprises a first encryption key for the first wireless connection, and a second encryption key for the second wireless connection.
In the same field of endeavor, Chen et al discloses, wherein the authentication data comprises a first encryption key for the first wireless connection (¶ 0040-0043, 0121 and 0139, the UE generating a first encryption key according to the first RRC connection reconfiguration message), and a second encryption key for the second wireless connection (¶ 0041-0043, 0134 and 0173, the UE receiving a second RRC connection reconfiguration message from the master station, generating a second encryption key according to the second RRC connection reconfiguration message and performing reestablishment by using the generated second encryption key).  Chen et al also discloses, the master station sends a key updating request message to other slave stations, the key updating request message includes the second virtual cell key. The key updating request message may further includes UE capability information, the second current value of the first S counter, a header compression algorithm and a UE subscriber identity, the other slave stations generate a second encryption key according to the key updating request message, perform configuration by using the generated second encryption key and send a key updating command message to the master station (¶ 0167-0169).
Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al by specifically adding feature in order to enhance system performance to base on vehicles information received from the in-vehicle communication apparatus, the method enables utilizing the master control station to add the cell, which satisfies an event as the secondary station as taught by Chen et al.
Regarding claim 29, Lei et al and Chen et al disclose in claim 28, further Lei et al discloses, encrypting the authentication data prior to transmitting the authentication data to the second user equipment (see above, further ¶ 0048-0049).
Regarding claim 30, Lei et al and Chen et al disclose in claim 28, further Lei et al discloses, transmitting the authentication data to roadside equipment (see above, further ¶ 0039, 0068-0070, roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier).
Regarding claim 31, Lei et al and Chen et al disclose in claim 28, further Lei et al discloses (see above, further Lei et al disclose, ¶ 0039, 0068-0070, roadside unit 12 may still send calculated route information "forward" to subsequent roadside units 12 along the route, along with the vehicle's unique identifier), 
encrypting the authentication data at the roadside equipment (Chen et al disclose ¶ 0040-0043, 0091). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al by specifically adding feature in order to enhance system performance to base on vehicles information received from the in-vehicle communication apparatus, it can be expected to perform data transmission from the roadside communication apparatus to the in-vehicle communication apparatus more reliably, and to suppress an increase of the amount of communication between the roadside communication apparatus and the in-vehicle communication apparatus as taught by Chen et al.
Regarding claim 32, Lei et al and Chen et al disclose in claim 28, further Lei et al discloses, determining that an additional node device is on a path of the direction of the first user equipment (see above, further ¶ 0021, 0030 and 0039).
Regarding claim 33, Lei et al and Yabuuchi et al disclose in claim 28, further Lei et al discloses, wherein the estimate of the direction of the first user equipment is based on a traffic condition (see above, further ¶ 0027, 0031, 0035, 0074, based on real-time traffic information available through the DSRC network, the infrastructure 12 may determine that one or more portions of the route 22 are excessively congested e.g., due to rush hour times, closed e.g., due to a traffic incident, or otherwise unavailable for travel. Further, the vehicle 10 may veer off of the calculated route 22, either by mistake e.g., the vehicle driver missed a maneuver or misunderstood the navigation guidance) or by force e.g., due to road closures or other traffic changes).	
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (20170219369) in view of Chen et al and Liu et al (20200280842).
Regarding claim 24, Lei et al and Chen et al disclose in claim 21, further Lei et al discloses, DSRC is a two-way, short-range or medium-range wireless communications technology that is designed for automotive use to exchange a wide range of information in both vehicle-to-vehicle (V2V) applications and vehicle-to-infrastructure (V2I) applications e.g., government infrastructure (¶ 0022).
Lei et al do not specifically disclose, in response to establishing a fourth wireless connection between the first mobile device and a third mobile device, transmitting the authentication data to the third mobile device to facilitate a fifth wireless connection between the second mobile device and the third mobile device.
In the same field of endeavor, Liu et al discloses, in response to establishing a fourth wireless connection between the first mobile device and a third mobile device, transmitting the authentication data to the third mobile device to facilitate a fifth wireless connection between the second mobile device and the third mobile device (¶ 0045, 0051 and 0104, fig. 1-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al and Chen et al by specifically adding feature in order to enhance system performance to reduces channel congestion and risk of denial of service, while improving the bandwidth efficiency and latency for the mission critical services used in V2X communications, e.g., security certificate distribution. Offers vehicle security data distribution as a service on devices disposed at an edge of a network, e.g., road side units or base stations of a cellular network, using one of the service channels. Provides complementary mechanism to some existing protocols, e.g., Peer to Peer certificates distribution protocol as taught by Liu et al. 
Regarding claim 26, Lei et al and Chen et al disclose in claim 21, further Lei et al discloses, DSRC is a two-way, short-range or medium-range wireless communications technology that is designed for automotive use to exchange a wide range of information in both vehicle-to-vehicle (V2V) applications and vehicle-to-infrastructure (V2I) applications e.g., government infrastructure (¶ 0022).
Lei et al do not specifically disclose, in response to receiving the authentication data, performing a two-way authentication between the first mobile device and the second mobile device. In the same field of endeavor, Liu et al discloses, in response to receiving the authentication data, performing a two-way authentication between the first mobile device and the second mobile device (¶ 0045, 0051 and 0104, fig. 1-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lei et al and Chen et al by specifically adding feature in order to enhance system performance to reduces channel congestion and risk of denial of service, while improving the bandwidth efficiency and latency for the mission critical services used in V2X communications, e.g., security certificate distribution. Offers vehicle security data distribution as a service on devices disposed at an edge of a network, e.g., road side units or base stations of a cellular network, using one of the service channels. Provides complementary mechanism to some existing protocols, e.g., Peer to Peer certificates distribution protocol as taught by Liu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643